Citation Nr: 1433539	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-08 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for painful scar of the left wrist, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of left forearm fracture to include peripheral neuropathy, current evaluated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Virtual VA records show that VA examinations were conducted in October 2013, but a supplemental statement of the case (SSOC) was not issued.  Furthermore, at the videoconference, the Veteran reported that he was evaluated by a physician (specifically for left forearm residuals) in order for clearance for continuing employment with the U. S. Postal Service.  The RO should assist the Veteran in obtaining any employee-related medical records that pertain to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his left forearm fracture residuals.  This list should include, but is not limited to, the relevant evaluation and treatment he says he received in conjunction with his employment with the U.S. Postal Service.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  

2.  Conduct any other further development deemed necessary, including if appropriate any VA medical examinations. Thereafter, if no other development is required, the RO should readjudicate the issues currently in appellate status.  If the benefits sought remains denied, the Veteran and his representative should be furnished with an SSOC and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

